Wilde, J.
Previously to the trial of this case, and before pleading, the defendant moved to dismiss the writ, on the ground that the locus in quo was not described with sufficient certainty, in compliance with St. 1839, c. 151, § 3, which provides, that “ in actions of trespass quare clausum fregit, the close or place of the alleged trespass shall be designated, in the writ and declaration, by name or abuttals, or other proper description.” This objection was overruled, and we think rightly. The close, in which the trespasses were alleged to have been committed, was described in the declaration as abutting on two sides by highways, on another side by a river, and on the remaining side by another lot of land. This description, in an action of trespass, is sufficiently certain, although, for obvious reasons, in a writ of entry brought for the purpose of settling a disputed line, the demanded premises must be described by reference to known and visible monuments, and not by a general reference to the line of dispute. But the reasons, on which this rule of pleading is founded, do not apply to an action of trespass, by which the title to the locus cannot be definitely settled, and in which damages only can be recovered.
The general question on the merits is, whether the evidence reported, if believed by the jury, would have authorized them to find that the plaintiff had such a title and possession of the locus as would be sufficient to maintain this action.
The plaintiff’s title is derived from Jonathan Whitman, from whom the defendant also claims title ; and the question of title depends on the construction of the exception in the deed from the said Whitman to Samuel Hilton, who conveyed his title to the plaintiff. It is admitted that the deeds from Whitman to Hilton, and from Hilton to the plaintiff, include the locus, unless it is excluded by the exception. By the deed from Whitman to Hilton the mills and water privileges, which are now owned by the defendant, were excepted, and did not pass by the grant; and the question is, whether th« mill yard also was included in the exception.
*114We think the rule of construction is well established, that, by the grant of a mill, the land under the mill and adjacent thereto, so far as necessary to its use, and commonly used with it, will pass by implication. Blake v. Clark, 6 Greenl, 436. And the same rule of construction applies to an exception in a grant. But to justify such an implication, it should be made to appear that the land adjacent was necessary for the use of the mill; and this was not proved at the trial. On the contrary, it was proved and admitted that the land, claimed by the defendant as a'mill yard, has been used for purposes disconnected with the mills. A dwelling-house and bam have been erected thereon, and part thereof has been used as a barn yard, and for raising garden vegetables. And this action is brought for erecting three other small buildings within the limits of the mill yard, so called, and continuing the same from the year 1839 to the day of the date of the writ. These facts are conclusive against the defendant’s claim that the parts of the land thus used and occupied were necessary for the use of the mills. They cannot, therefore, pass as incident to a grant of the mills, or as parcel thereof. The land claimed was not fenced, nor was the mill yard designated by any known bounds. Nothing more, therefore, can be included within the exception in the deed from Whitman to Hilton, than was necessary for the use of the mills.
We therefore consider the plaintiff’s title to the locus in quo as valid, and that he had such a possession as would enable him to maintain trespass. The plaintiff and defendant had a mixed possession, as appears by the evidence, so that the defendant has acquired no title by disseizin.

Exceptions overruled.